Citation Nr: 1624562	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical strain.

2. Entitlement to service connection for a right shoulder disorder, claimed as secondary to service-connected cervical strain.

3. Entitlement to service connection for a right upper extremity radiculopathy, claimed as secondary to service-connected cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother, M.A.B. 


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1990 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and was subsequently transferred to the RO in Jackson, Mississippi.

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2016.  A transcript of the hearing has been obtained and associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, secondary to the service-connected cervical strain; and entitlement to service connection for an acquired psychiatric disability, secondary to the service-connected cervical strain, have been raised by the record at the March 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

Regarding the Veteran's claims for an increased disability rating, he is currently rated as 20 percent disabled for a cervical strain.  The Veteran stated that the symptoms of his disability have continued to worsen and that the current rating does not accurately reflect his current symptomatology. 

The Board notes that the Veteran was indeed afforded a VA examination in May 2012, over four years ago, for his cervical spine condition.  In light of the assertions of worsening disability since that examination, the Veteran should be afforded VA examination to determine the current severity of his service-connected cervical strain.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 

In addition, based on the Veteran's statements that his right shoulder and radiculopathy of the upper right extremity are secondary to the service-connected cervical strain, the VA examiner is asked to opine on the etiology of these disabilities.

Furthermore, on remand, any outstanding records must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran stated at the Board hearing that he was currently receiving treatment for his shoulder and right arm from his private physician, Dr. R.J. Gorman.  Therefore, based on the Veteran's testimony, all outstanding treatment records, namely those dated from March 2010 to the present, should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA and private treatment records pertinent to the disorders on appeal which have not been obtained already, to specifically include records from Dr. R.J. Gorman, from March 2010 to the present, as identified by the Veteran at the March 2016 Board hearing.  These records must be obtained and associated with the claims file for consideration.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2. Following completion of the above, schedule the Veteran for a VA examination for purposes of identifying the symptomatology associated with his service-connected cervical strain and the presence, manifestations and etiology of any right shoulder disorder and right upper extremity radiculopathy.  His claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report. 

The examiner should set forth all relevant objective findings.  In particular, the examiner should describe all symptoms associated with the cervical strain.  The examiner should also describe in detail all associated neurological involvement.  If such symptoms cannot be separately attributed to a specific disability without resort to speculation, such fact should be noted and the examiner must provide the reasons why an opinion would require speculation or whether there is any further need for information or testing necessary to make a determination.

The VA examiner should also discuss the Veteran's lay statements regarding his current symptomatology including the severity of his flare-ups when discussing the offered opinion.

Furthermore, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disorder and radiculopathy of the upper right extremity diagnosed are of service onset or otherwise related to the Veteran's period of service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disorder and radiculopathy of the upper right extremity are proximately due to or the result of the Veteran's service-connected disabilities, namely his cervical strain; or have been aggravated or permanently worsened beyond natural progression by any service-connected disabilities. 

If it is determined that the Veteran's right shoulder disorder and radiculopathy of the right upper extremity pathology was aggravated by his service-connected disabilities, to the extent that it is possible, the examiner should indicate the appropriate degree of disability or baseline before the onset of the aggravation.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Specifically, in providing the requested opinions, the examiner should address Dr. Gorman's September 2012 letter.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

